DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Cannuscio on 4/8/2022.

The application has been amended as follows: 

1. (Currently amended) A display device comprising: 
a display, operable to generate a real image; and 
an optical system, comprising a plurality of optical channel bundles, each of the optical channel bundles comprising one or more channels, each of the channels comprising a lenslet arranged to generate a sub-image from a respective partial real image on the display associated with that channel, where each lenslet is configured to project light from the display to a corresponding eye position among two eye positions; 
wherein the sub-images combine to form two virtual images, each of the virtual images corresponding to an eye position of the two eye positions distinct from the other virtual image, each of the virtual image viewable from its respective eye position so that different optical channel bundles image a same portion of the display to different portions of the two virtual images; 
the optical system further comprising a light switching system configured to allow a flow of light through selected ones of the channels from the display to pupil ranges of the eye positions and to prevent a flow of light through other selected ones of the channels from the display to the pupil ranges; 
wherein 
wherein the light switching system is configured to successively open the optical channel bundles to allow light to flow successively through the corresponding channels and, while each of the optical channel bundles is open, the display is arranged to display one or more partial real images associated with the channels of the corresponding optical channel bundle.

2. (Currently Amended) The display device of claim 1, wherein at least one of the partial real images occupies 

3. (Original) The display device of claim 1, wherein at least two of the partial real images occupy non-overlapping portions of the display, and the display is arranged to display those two partial real images, and to open parts of the optical system associated with the union of the displayed partial real images, at the same time as a single optical channel.

4. (Original) The display device of claim 1, wherein the light switching system comprises shutters operative to selectively prevent light from flowing through associated ones of the channels.

5. (Original) The display device of claim 1, wherein the light switching system is operative to control a direction in which light flows to or from selected portions of the display.

6. (Original) The display device of claim 1, wherein each of the plurality of optical channel bundles is arranged to be opened, and the respective one or more partial real images to be displayed, cyclically in a repeating sequence.

7. (Original) The display device of claim 1, wherein at least one optical channel bundle comprises two or more lenslets in parallel that image one spatially continuous portion of the display to one spatially continuous virtual sub-image.

8. (Original) The display device of claim 1, further comprising an image generator operative to receive two input images, to generate partial input images each assigned to a partial real image position on the display so that upon displaying the generated partial input images as said partial real images the corresponding sub-images align to form uninterrupted virtual images of the input images, wherein at least some of the partial real image positions overlap and contain partial real images that in those positions would not form part of a single uninterrupted image on the display.

9. (Original) The display device of claim 8, wherein: 
the image generator is operative to receive two input videos, and to generate, for each of a succession of images of the input videos, partial real images each so positioned on the display that the corresponding sub-images align to form uninterrupted virtual images of the input images; and 
wherein the videos are displayed on the display device by displaying the images of the input videos in succession, and each of the images of the input videos is displayed by displaying the partial real images of that image of the input videos in succession.

10. (Original) The display device of claim 1, wherein all the optical channels are aligned to direct the light from their respective sub-images to one of two pupil ranges each of them comprising an area on the surface of an imaginary sphere, at one of the two eye positions, of from 21 to 27 mm diameter, the pupil range including a circle subtending 15 degrees whole angle at the center of the sphere.

11. (Original) The display device of claim 1, wherein the display is a digital display comprising object pixels, wherein the object pixels are grouped into clusters of contiguous pixels, each cluster forming a partial real image and associated with a respective lenslet that belongs to one of the channels, wherein at least some object pixels belong to more than one cluster at different times, according to which of the respective channels is active.

12. (Cancelled)

13. (Currently Amended) The display device of claim 1, wherein 

14. (Original) A headgear comprising the display device of claim 1, with a mount for positioning the display device on a human head with the eye position of the display device coinciding with an eye of the human.

15. (Currently amended) A method of displaying two given images, comprising:
generating a succession of partial real images, each representing part of the given images and together representing the two given images, and at least some of the partial real images belonging to different given images occupying spatially overlapping positions; and 
successively imaging the partial real images to form respective sub-images, each sub-image being viewable from one eye position of two eye positions; 
wherein the sub-images combine spatially to form two virtual images, each of the two virtual images corresponding to a different one of the two eye positions distinct from the other sub-image, each of the sub-images viewable from its respective eye position so that spatially overlapping portions of different partial real images form different portions of the two virtual images;
further comprising:
receiving two input videos, comprising generating for each of a succession of images of the input videos said partial real images each so positioned that the corresponding sub-images align to form uninterrupted virtual images of the input images; 
displaying the video by displaying the images of the input videos in succession; and 
displaying each of the images of the input video by displaying the partial real images of that image of the input video in succession.

16. (Original) The method of claim 15, wherein successively imaging the partial real images comprises successively imaging sets of simultaneously displayed partial real images, wherein at least one of said sets comprises a plurality of non-overlapping partial real images.

17. (Original) The method of claim 15, wherein successively imaging comprises successively causing or permitting light to flow through selected ones of a plurality of optical channels from the display to the two eye positions and preventing a flow of light through other selected ones of the plurality of optical channels from the display to two pupil ranges each pupil range corresponding to one of the two eye positions.

18. (Original) The method of claim 17, wherein the successively causing or permitting light to flow comprises operating shutters to selectively prevent light from flowing through associated ones of the optical channels.

19. (Original) The method of claim 17, wherein the causing or permitting light to flow comprises controlling a direction in which light flows to or from selected portions of the real image.

20. (Original) The method of claim 17, wherein the optical channels comprise lenslets forming the sub-images from the partial real images.

21. (Original) The method of claim 17, further comprising: 
forming the real image on a digital display comprising object pixels, grouping the object pixels into clusters of contiguous pixels, 
causing each cluster to form a partial real image associated with a lenslet belonging to one of the optical channels, and 
grouping at least some object pixels into more than one cluster at different times, according to which of the respective optical channels is active.

22. (Original) The method of claim 17, wherein the successively imaging comprises permitting light to flow cyclically in a repeating sequence through i) the selected ones of the plurality of channels, and ii) the other selected ones of the plurality of optical channels.

23. (Currently Amended) The method of claim 15, comprising generating the succession of partial real images on a display, so that at least one of the partial real images occupies 

24. (Original) The method of claim 15, comprising generating the succession of partial real images on a display, so that at least two of the partial real images occupy non- overlapping portions of the display, and successively imaging comprises imaging said two partial real images at the same time.

25. (Original) The method of claim 15, further comprising receiving two input images, defining parts of said input images as partial input images each assigned to a position, and generating said partial input images as said partial real images so positioned that the corresponding sub-images align to form uninterrupted virtual images of the input images.

26. (Cancelled)

27. (Original) The method of claim 15, comprising directing the light from the sub- images to two pupil ranges each one of the pupil ranges comprising an area on the surface of an imaginary sphere, at one of the two eye positions, of from 21 to 27 mm diameter, the pupil range including a circle subtending 15 degrees whole angle at the center of the sphere.

28. (Currently amended) A method of generating image data for the display device of claim 1, comprising:
receiving two input images; 
generating partial images corresponding to parts of the input images; and 
assigning positions to the partial images, at least some of the positions of two partial images corresponding to different input images overlapping; 
so that if each partial image is successively displayed at its assigned position, and imaged to a virtual sub-image by a respective one of a plurality of channels of the display device of claim 1, the virtual sub-images combine to form uninterrupted virtual images of the input images.

29. (Currently amended) A non-transitory computer readable storage device associated with the display device of claim 1, containing computer readable data representing a plurality of partial images of two input images and positions for the partial images, at least some of the positions of two partial images corresponding to different input images overlapping, 
so that if each partial image is successively displayed at its assigned position, and imaged to a virtual sub-image by a respective one of a plurality of channels of a suitably configured display device according to claim 1, the virtual sub-images combine to form uninterrupted virtual image of the input images.

Allowable Subject Matter
Claims 1-11, 13-25, and 27-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record determined from an Examiner’s search is Cheng et al. (U.S. Patent Publication No. 20130187836 A1) (hereinafter Cheng).  As cited in prior actions, Cheng discloses a tiled head-mounted display comprising an auxiliary lens with free-form surfaces.  Each lens cooperates with a prism having free-form surfaces so as to enable a user to view external scenery for augmented reality applications.  A second optical surface of the prism is a semi-transmissive and semi-reflective mirror surface.  First and second display channels each project a portion of an image onto an eye position, and the head-mounted display is embodied as a binocular system.  The display channels are tiled so that the overall field of view of the tiled device can be substantially a summation of individual field of views of each display channel.
Additional prior art of record Robbins (U.S. Patent Publication No. 20140176528 A1) (hereinafter Robbins) discloses switchable diffractive elements integrated in a waveguide of an imaging structure configured in sets of stacked elements, where each of the switchable diffractive elements in a set of stacked elements diffracts the light of a virtual image in a different field of view.
However, the cited prior art fails to teach or render obvious the following combination of elements of independent claims 1 and 15: “wherein all imaging light rays falling on one of said pupil ranges through a given lenslet come from an associated partial real image, and all said imaging light rays falling on said pupil range from the associated partial real image pass through the associated lenslet; and wherein the light switching system is configured to successively open the optical channel bundles to allow light to flow successively through the corresponding channels and, while each of the optical channel bundles is open, the display is arranged to display one or more partial real images associated with the channels of the corresponding optical channel bundle.”

Thus, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. The cited prior art found as a result of an exhaustive search cannot reasonably be combined to arrive at the level of specificity of the instant claim language. Therefore, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799. The examiner can normally be reached Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK E DEMOSKY/             Primary Examiner, Art Unit 2486